DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/22 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “at least a first portion of the electrical accessory is located within the outer shell and at least a portion of the at least a first portion is located within the frame, and an entirety of the at least first portion and an entirety of the at least a portion of the first portion is located between the inner layer and the outer shell” from claims 1 and 21.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitations of newly added claims 26-28 and the last paragraph of claim 28 that is the same limitation as claim 26 needs to be provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 14-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 7,377,666).
In regard to claim 1, Tyler teaches a protective helmet, comprising: an outer shell configured for distributing impact forces (shell: 6A), a socket adjacent to the outer shell (opening space between outer shell, see annotated figure below), an inner layer located within the outer shell configured for damping impact forces (inner layer is foam sheet: 4 and sealing ring: 3, column 4, lines 3-4), wherein the socket is located between the outer shell and the inner layer (see annotated figure below), wherein the socket includes a frame located inside the outer shell and between the inner layer and the outer shell (frame is battery holder: 13), and an electrical accessory (battery: 21), wherein at least a first portion of the electrical accessory is located within the outer shell and at least a portion of the at least a first portion is located within the frame (see annotated figure below), and an entirety of the at least a first portion and an entirety of the at least a portion of the first portion is located between the inner layer and the outer shell (see annotated figure below).  

    PNG
    media_image1.png
    505
    603
    media_image1.png
    Greyscale

 	In regard to claim 3, Tyler teaches wherein the frame (13) has a frame opening through which the electrical accessory is removable or through which the electrical accessory protrudes (opening through door: 20, column 3, lines 34-39).  

 	In regard to claim 4, Tyler teaches wherein the frame (13) engages and laterally retains the electrical accessory in at least one retaining direction orientated parallel to the outer shell at a location that the frame engages and laterally retains the electrical accessory (see annotated figure above and column 3, lines 30-39).  

 	In regard to claim 5, Tyler teaches wherein the at least one retaining direction is orientated parallel to a circumferential direction of the outer shell (see annotated figure above and column 3, lines 30-39).  

 	In regard to claim 6, Tyler teaches wherein the socket (see annotated figure above) is located on an edge of the outer shell (6A), the edge defines a lower edge of the outer shell (see annotated figure above), the frame (13) is adjacent to the lower edge of the outer shell and the frame opening (opening at door: 20) is located at the lower edge of the outer shell (see figures 1 and 3 to see opening to door at lower edge of shell: 6A).  

 	In regard to claim 7, Tyler teaches wherein the protective helmet further comprises a helmet trim connected to the outer shell and configured for at least partially covering an edge of the outer shell (trim is sealing ring 5).  

 	In regard to claim 8, Tyler teaches wherein the frame opening (20) is laterally offset from a vertical central longitudinal plane of the protective helmet (see figures 1 and 2).  

 	In regard to claim 9, Tyler teaches wherein the socket has a snap-in device configured for engaging and holding the electrical accessory (snap-in device is door: 20 configured for engaging and holding the battery: 21).  

 	In regard to claim 10, Tyler teaches wherein the socket has a wall (wall is portion of battery holder on interior), the electrical accessory (21) is positioned flatly against the wall (capable of as desired), and the snap-in device has at least one hook that adjustably protrudes from the wall and is configured for engaging and holding the electrical accessory (door 20 is shaped as a hook and protrudes from the wall configured for engaging and holding the battery: 21). 
 
 	In regard to claim 11, Tyler teaches wherein the protective helmet comprises an electric module device coupled to the outer shell and electrically3 MEl 42451843v.1Application No.: 16/328,392Attorney Docket No. 100143.00155connected to the socket (electric module: is light diodes 10), and the socket has a pole assembly configured to be detachably electrically coupled to the electrical accessory (pole assembly is printed circuit board: 12, battery connecter: 23 and wires, see figure 3).  

 	In regard to claim 12, Tyler teaches wherein the pole assembly has at least one plug contact configured for connection with the electrical accessory (plug contact is battery connector: 23).
  
 	In regard to claim 14, Tyler teaches wherein the protective helmet defines at least one pushbutton configured for operating the electrical accessory (pushbutton/switch: 15), wherein the at least one pushbutton protrudes from the socket (see switch 15 protruding from socket in annotated figure above).  

 	In regard to claim 15, Tyler teaches wherein the at least one pushbutton (15) is positioned on the electrical accessory (electrical accessory as detailed above in annotated figure including the light diode portion and circuit board).  

 	In regard to claim 16, Tyler teaches wherein the protective helmet is a protective motorcycle helmet (capable of use as a protective motorcycling helmet as desired, no further structure required).  

 	In regard to claim 17, Tyler teaches wherein the frame engages and laterally retains the electrical accessory on both sides of the electrical accessory in the at least one retaining direction (see annotated figure above).  

 	In regard to claim 18, Tyler teaches wherein the frame, starting at the frame opening, extends along the outer shell (see frame portion that extends from bottom opening of door 20 along the interior of outer shell 6A).  

 	In regard to claim 19, Tyler teaches wherein the electrical accessory is oriented in the frame in a vertical direction (see annotated figure above).  

 	In regard to claim 20, Tyler teaches wherein the edge defines a lower edge of the outer shell (see edge of outer shell 6A having trim 5).  

 	In regard to claim 21, Tyler teaches a protective helmet, comprising: an outer shell configured for distributing impact forces (shell: 6A), a socket adjacent to the outer shell (opening space between outer shell, see annotated figure below), an inner layer located within the outer shell configured for damping impact forces (inner layer is foam sheet: 4 and sealing ring: 3, column 4, lines 3-4), wherein the socket is located between the outer shell and the inner layer (see annotated figure below), wherein the socket includes a frame located inside the outer shell and between the inner layer and the outer shell (frame is battery holder: 13), and an electrical accessory (battery: 21), and wherein the frame is configured to house at least a first portion of an electrical accessory within the outer shell and at least a portion of the at least a first portion within the frame and with the entirety of the at least a first portion and an entirety of the at least a portion of the first portion between the inner layer and the outer shell (see annotated figure below).  

    PNG
    media_image1.png
    505
    603
    media_image1.png
    Greyscale


 	In regard to claim 22, Tyler teaches an electrical connection configured to electrically connect to an electrical accessory located in the socket (battery electrically connects the light diodes: column 3, lines 23-39).  

 	In regard to claim 23, Tyler teaches wherein the frame is attached to the inner layer (frame: 13 is attached to inner layer 3 and 4 via 5 or inner layer is 3, 4 and 5 to which frame is connected).  

 	In regard to claim 24, Tyler teaches wherein, adjacent to the frame, the inner layer is configured to dampen impact forces (inner layer layers 4 and 5 are made of rubber and foam: column 4, lines 3-4).  
 	In regard to claim 25, Tyler teaches wherein, adjacent to the frame, the inner layer is configured to dampen impact forces (inner layer layers 4 and 5 are made of rubber and foam: column 4, lines 3-4).  

 In regard to claim 26, Tyler teaches wherein the frame extends along a front end and an opposing rear end of the electrical accessory and/or the frame extends adjacent an upper end of the electrical accessory (frame is battery holder: 13, see annotated figure above).

 	In regard to claim 27, Tyler teaches wherein the frame extends adjacent at least four ends of the electrical accessory (frame: 13 extending adjacent four ends of the battery: 21, see annotated figure above).  

In regard to claim 28, a protective helmet, comprising: an outer shell configured for distributing impact forces (shell: 6A), a socket adjacent to the outer shell (opening space between outer shell, see annotated figure below), an inner layer located within the outer shell configured for damping impact forces (inner layer is foam sheet: 4 and sealing ring: 3, column 4, lines 3-4), wherein the socket is located between the outer shell and the inner layer (see annotated figure below), wherein the socket includes a frame located inside the outer shell and between the inner layer and the outer shell (frame is battery holder: 13), and an electrical accessory (battery: 21), wherein at least a first portion of the electrical accessory is located within the outer shell and at least a portion of the at least a first portion is located within the frame (see annotated figure below); and wherein the frame extends along a front end and an opposing rear end of the electrical accessory and/or the frame extends adjacent an upper end of the electrical accessory (frame is battery holder: 13, see annotated figure below).

    PNG
    media_image1.png
    505
    603
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, 12, 13 and 16 of U.S. Patent No. 11,213,086. Although the claims at issue are not identical, they are not patentably distinct from each other because both detail a helmet with a socket/battery socket having a frame extending along the bottom edge trim with an opening and wherein the socket retains vertically therein an electrical accessory/battery. All of the structure of claims 1, 21 and 28 of the instant application can be found in claims 1, 7 and 16 of patent US 11,213,086. All of the structure of claims 3 and 8 of the instant application can be found in claim 1 of patent US 11,213,086. All of the structure of claims 4-5 and 17 of the instant application can be found in claims 6, 12, 13, 18 and 19 of patent US 11,213,086. All of the structure of claims 6 and 20 of the instant application can be found in claim 2 of patent US 11,213,086. All of the structure of claims 9-10 of the instant application can be found in claim 4 of patent US 11,213,086. All of the structure of claims 11-12 of the instant application can be found in claims 5-6 of patent US 11,213,086. All of the structure of claim 16 of the instant application can be found in claim 11 of patent US 11,213,086. All of the structure of claims 22-23 of the instant application can be found in claim 16 of patent US 11,213,086. All of the structure of claims 24 and 25 of the instant application can be found in claim 7 of patent US 11,213,086. All of the structure of claims 26-27 of the instant application can be found in claim 6 of patent US 11,213,086.
Applicant remarks that the patent to US 11,213,086 teaches more structure than that of the claimed invention and therefore a double patenting rejection would not be proper. 
 	A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The claims in patent 11,213,086, while teaching additional structures, anticipate all of the claimed structure of this invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Vega et al. (US 6,464,369) is of particular relevance to the claimed invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732